Exhibit 10.34


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into as of
October 12, 2018, by and between Curtis Campbell (the “Executive”) and Blucora,
Inc. (the “Company”).
RECITALS
WHEREAS, the Company desires to employ the Executive as the President of TaxAct
beginning on November 5, 2018 (the “Effective Date”), and the Executive desires
to serve in such capacity;
NOW THEREFORE, in consideration of the foregoing, the mutual covenants contained
herein, the employment of the Executive by the Company, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.
Certain Definitions

(a)    “Base Salary” has the meaning set forth in Section 5(a).
(b)    “Board” means the Board of Directors of the Company.
(c)    “Cause” means, as determined by the Board in its reasonable discretion:
(i) the Executive’s conviction of, or plea of guilty or nolo contendere to, a
misdemeanor involving dishonesty, wrongful taking of property, immoral conduct,
bribery or extortion or any felony; (ii) willful material misconduct by the
Executive in connection with the business of the Company; (iii) the Executive’s
continued and willful failure to perform substantially his responsibilities to
the Company under this Agreement, after written demand for substantial
performance has been given by the Board that specifically identifies how the
Executive has not substantially performed his responsibilities; (iv) the
Executive’s improper disclosure of confidential information or other material
breach of this Agreement, including the Confidentiality and Non-Competition
Agreement; (v) the Executive’s material fraud or dishonesty against the Company;
(vi) the Executive’s willful and material breach of the Company’s written code
of conduct and business ethics or other material written policy, procedure or
guideline in effect from time to time (provided that the Executive was given
access to a copy of such policy, procedure or guideline prior to the alleged
breach) relating to personal conduct; or (vii) the Executive’s willful attempt
to obstruct or willful failure to cooperate with any investigation authorized by
the Board or any governmental or self-regulatory entity. Any determination of
Cause by the Company shall be made by a resolution approved by a majority of the
members of the Board, provided that, with respect to Section 1(c)(iii), the
Board must give the Executive notice and 60 days to cure the substantial
nonperformance.
(d)    “Change of Control” means the occurrence of any of the following:
(i)    any “person” (as defined in Sections 13(d) and 14(d) of the Exchange
Act), excluding for this purpose, (A) the Company or any subsidiary of the
Company or (B) any employee benefit plan of the Company or any subsidiary of the
Company, or any person or entity organized,





--------------------------------------------------------------------------------




appointed or established by the Company for or pursuant to the terms of any such
plan that acquires beneficial ownership of voting securities of the Company, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding
securities;
(ii)    consummation of a reorganization, merger or consolidation of the
Company, in each case, unless, following such transaction, all or substantially
all the individuals and entities who were the beneficial owners of outstanding
voting securities of the Company immediately prior to such transaction
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the company resulting from such transaction
(including, without limitation, a company that, as a result of such transaction,
owns the Company or all or substantially all the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such transaction of the
outstanding voting securities of the Company;
(iii)    any sale or disposition by the Company, in one transaction or a series
of related transactions, of all or substantially all the Company’s assets;
(iv)    a “Board Change” which, for purposes of this Agreement, shall have
occurred if a majority of the seats on the Board are occupied by individuals who
were neither (A) nominated by a majority of the Incumbent Directors nor (B)
appointed by directors so nominated (“Incumbent Director” means a member of the
Board who has been either (1) nominated by a majority of the directors of the
Company then in office or (2) appointed by directors so nominated, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board); or
(v)    an approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
(e)    “Code” means the Internal Revenue Code of 1986, as amended.
(f)    “Compensation Committee” means the Compensation Committee of the Board.
(g)    “Confidentiality and Non-Competition Agreement” means the Confidentiality
and Non-Competition Agreement attached hereto as Exhibit A.
(h)    “Constructive Termination” means the occurrence, on a date that is prior
to the two- month period prior to the consummation of a Change of Control or
after the 12-month period following the consummation of a Change of Control, of
any of the following without the Executive’s express prior written consent: (i)
a material reduction of or to the Executive’s duties, authority or
responsibilities (a change in reporting relationship alone does not constitute
such a material reduction); (ii) a material reduction by the Company of the
Executive’s Base Salary, unless similarly situated executives also experience a
reduction; or (iii) a requirement that the Executive relocate


2

--------------------------------------------------------------------------------




his primary work location more than 25 miles from Irving, Texas or from any work
location to which the Company transfers the Executive during the course of his
employment and to which such transfer the Executive has consented.
Notwithstanding the foregoing, a Constructive Termination shall not exist unless
(x) the Executive delivers written notice to the Company (the “Constructive
Termination Notice”) of the existence of the condition which the Executive
believes constitutes a Constructive Termination within 30 days of the initial
existence of such condition (which Constructive Termination Notice specifically
identifies such condition), (y) the Company fails to remedy such condition
within 30 days after the date on which it receives such notice (the
“Constructive Termination Cure Period”), and (z) the Executive actually
terminates employment within 30 days after the expiration of the Constructive
Termination Cure Period.
(i)    “Disability” means the Executive’s inability to perform his employment
duties to the Company hereunder, with or without reasonable accommodation, for
180 days (in the aggregate) in any one-year period as determined by an
independent physician selected by the Company.
(j)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(k)    “Good Reason” means the occurrence of any of the following without the
Executive’s express prior written consent: (i) a material reduction of or to the
Executive’s duties, authority, responsibilities or reporting relationship; (ii)
a material reduction of the Executive’s Base Salary; (iii) a material reduction
of the Executive’s Target Bonus; (iv) a material reduction in the kind or level
of employee benefits to which the Executive is entitled that occurs within 12
months following a Change of Control, unless similarly situated employees also
experience a reduction; (v) a requirement that the Executive relocate his
primary work location more than 25 miles from Irving, Texas or from any work
location to which the Company transfers the Executive during the course of his
employment and to which such transfer the Executive has consented; (vi) in
connection with a Change of Control, the failure of the Company to assign this
Agreement to a successor to the Company or the failure of a successor to the
Company to explicitly assume and agree to be bound by this Agreement in a
writing delivered to the Executive; or (vii) a material breach of this Agreement
by the Company.
Notwithstanding the foregoing, termination of employment by the Executive will
not be for Good Reason unless (x) the Executive delivers written notice to the
Company (the “Good Reason Notice”) of the existence of the condition which the
Executive believes constitutes Good Reason within 30 days of the initial
existence of such condition (which Good Reason Notice specifically identifies
such condition), the Company fails to remedy such condition within 30 days after
the date on which it receives such notice (the “Good Reason Cure Period”), and
(z) the Executive actually terminates employment within 30 days after the
expiration of the Good Reason Cure Period.
(l)    “Release” means a full release of claims against the Company
substantially in the form attached hereto as Exhibit B; provided, however, that
notwithstanding the foregoing, such Release is not intended to and will not
waive the Executive’s rights: (i) to indemnification pursuant to any applicable
provision of the Company’s Bylaws or Certificate of Incorporation, as amended,
pursuant to any written indemnification agreement between the Executive and the
Company, or pursuant to applicable law; (ii) to vested benefits or payments
specifically to be provided to the Executive under this Agreement or any Company
employee benefit plans or policies; or (iii)


3

--------------------------------------------------------------------------------




respecting any claims the Executive may have solely by virtue of the Executive’s
status as a stockholder of the Company. The Release also shall not include
claims that an employee cannot lawfully release through execution of a general
release of claims.
(m)    “Section 409A” means Section 409A of the Code and the Treasury
Regulations and official guidance issued in respect of Section 409A of the Code.
(n)    “Target Bonus” has the meaning set forth in Section 5(b).
2.
Duties and Scope of Employment

The Company shall employ the Executive in the position of President of TaxAct.
The Executive shall report directly to the Company’s President and Chief
Executive Officer. The Executive will render such business and professional
services in the performance of the Executive’s duties, consistent with the
Executive’s position(s) within the Company, as shall be reasonably assigned to
the Executive at any time and from time to time by the Company’s President and
Chief Executive Officer. Upon termination of the Executive’s employment for any
reason, unless otherwise requested by the President and Chief Executive Officer,
the Executive will be deemed to have resigned from all positions held at the
Company and its affiliates voluntarily, without any further action by the
Executive, as of the end of the Executive’s employment, and the Executive, at
the President and Chief Executive Officer’s request, will execute any documents
necessary to reflect his resignation.
3.
Obligations

While employed hereunder, the Executive will perform his duties ethically,
faithfully and to the best of the Executive’s ability and in accordance with law
and Company policy. The Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the express prior written approval of the Company’s
President and Chief Executive Officer; provided, however, that notwithstanding
anything to the contrary in the Confidentiality and Non-Competition Agreement,
the Executive may engage in charitable activities so long as such activities do
not materially interfere with the Executive’s responsibilities to the Company.
4.
Agreement Term

Unless earlier terminated as provided herein, the term of this Agreement (the
“Agreement Term”) shall be for a period of three years commencing on the
Effective Date, and may be extended thereafter upon the written mutual agreement
of the Executive and the Company.
5.
Compensation and Benefits

(a)    Base Salary. The Company agrees to pay the Executive a base salary (the
“Base Salary”) at an annual rate of not less than $380,000, payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Executive’s Base Salary shall be subject to annual
review by the Board (or a committee thereof).


4

--------------------------------------------------------------------------------




(b)    Annual Bonus. The Executive shall be eligible to participate in the
Company’s bonus and other incentive compensation plans and programs for the
Company’s senior executives at a level commensurate with his position. The
Executive shall have the opportunity to earn an annual target bonus (the “Target
Bonus”) measured against criteria to be determined by the Board (or a committee
thereof) of at least 125% of Base Salary. The Executive’s Target Bonus amount
for 2018 will be pro-rated to reflect the number of days of the Executive’s
employment in 2018. The payout of any 2018 bonus will occur following the end of
the Company’s Executive Bonus Plan (the “Plan”) year, which is December 31,
2018, and will be paid in accordance with the terms and conditions of the Plan.
Payment of any bonus pursuant to this Section 5(b) is subject to the Executive’s
employment by the Company on the date required in the Plan. The Company reserves
the right to change the Plan at any time at its discretion.
(c)    Equity Awards. The Executive will be eligible to participate in the
Company’s long-term equity incentive programs extended to senior executives of
the Company generally at levels commensurate with the Executive’s position,
which participation and levels shall be determined by the Board (or a committee
thereof) in its sole discretion. In 2019, the Company’s President and Chief
Executive Officer shall recommend that the Board (or a committee thereof) grant
the Executive, for 2019, equity award(s) with a total aggregate target value of
$950,000 on the date of grant, with such award(s) consisting of a combination of
the following types of awards as determined by the Board (or a committee
thereof), in its sole discretion: time-based restricted stock units (vesting
over three years), performance-based restricted stock units (eligible for
vesting based on performance following a three-year performance period), and/or
nonqualified stock options (vesting over three years); provided, however, that
the Board (or committee thereof) retains the sole discretion to establish the
terms and the types of awards that are granted to the Executive with respect to
2019.
(d)    Benefits. The Executive and his eligible dependents shall be eligible to
participate in the employee benefit plans that are available or that become
available to other employees of the Company, with the adoption or maintenance of
such plans to be in the discretion of the Company, subject in each case to the
generally applicable terms and conditions of the plan or program in question and
to the determination of any committee administering such plan or program. Such
benefits shall include participation in the group medical, life, disability, and
retirement plans that are made generally available to employees of the Company,
and any supplemental plans available to senior executives of the Company from
time to time. The Company reserves the right to change or terminate its employee
benefit plans and programs at any time.
(e)    Expenses. The Company shall reimburse the Executive for reasonable
business expenses incurred by the Executive in the furtherance of or in
connection with the performance of the Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.
(f)    Replacement Compensation and Signing Bonus.
(i)    Signing Bonus. The Company will pay Executive a signing bonus of
$350,000, less social security contributions, income tax withholding, and any
other applicable deductions, within 30 days following the Effective Date
(“Signing Bonus”). If Executive resigns his employment with the Company for any
reason, or if Executive is terminated by the Company


5

--------------------------------------------------------------------------------




for Cause, and such resignation or termination occurs on or before the one-year
anniversary of the Effective Date, Executive will repay to the Company the
Signing Bonus.
(ii)    Initial Equity Award. As a material inducement to the Executive’s
willingness to accept employment with the Company and to compensate the
Executive for equity granted by his prior employer that he forfeited by
accepting employment with the Company, on or shortly following the Effective
Date, the Executive shall be granted an award of time-based restricted stock
units having an aggregate value of $250,000 on the date of grant that vest on
the one-year anniversary of the date of grant so long as Executive is employed
by the Company on such date (the “Initial RSUs”).
The number of Initial RSUs granted to the Executive in accordance with this
Section 5(f)(ii) shall be determined by dividing the value of the Initial RSUs
being awarded by the closing price of the Company’s common stock on the date of
grant and rounding down for any fractional shares. The Initial RSUs may be
granted under the Blucora, Inc. 2016 Equity Inducement Plan, as amended (the
“Inducement Plan”), or the Blucora, Inc. 2018 Long-Term Incentive Plan (the
“LTIP”) and will vest in accordance with, and have such other terms and
conditions as are specified in, the Restricted Stock Unit Grant Notice and
Restricted Stock Unit Agreement approved by the Compensation Committee with
respect to such award (the “Restricted Stock Unit Agreement”) and shall
otherwise be subject to the terms and conditions of the Inducement Plan or LTIP
and the Restricted Stock Unit Agreement; provided, however, that notwithstanding
the foregoing, in the event of a conflict between the terms and conditions of
the Restricted Stock Unit Agreement and this Agreement, the terms and conditions
of this Agreement shall prevail.
6.
Termination of Employment

(a)    General Provisions. This Agreement and the Executive’s employment with
the Company may be terminated by either the Executive or the Company at will at
any time with or without Cause; provided, however, that the parties’ rights and
obligations upon such termination during the Agreement Term shall be as set
forth in applicable provisions of this Agreement.
(b)    Any Termination by Company or the Executive. In the event of any
termination of the Executive’s employment with the Company, whether by the
Company or by the Executive, (i) the Company shall pay the Executive any unpaid
Base Salary due for periods prior to the date of termination of employment
(“Termination Date”); (ii) the Company shall pay the Executive any unpaid bonus
compensation pursuant to Section 5(b), to the extent earned through the
Termination Date, subject to the terms of the Company’s Executive Bonus Plan (or
any successor plan thereto); and (iii) following submission of proper expense
reports by the Executive, the Company shall reimburse the Executive for all
expenses reasonably and necessarily incurred by the Executive in connection with
the business of the Company through the Termination Date (collectively, the
“Accrued Obligations”). The Accrued Obligations shall be paid promptly upon
termination and within the period of time mandated by applicable law (but, in
any event, within 30 days after the Termination Date). The Accrued Obligations
paid or provided pursuant to this Section 6(b) shall be in addition to the
payments and benefits, if any, to be provided to the Executive upon his
termination of employment pursuant to Section 6(c), 6(d), 6(e), or 6(f) as
applicable. Except as


6

--------------------------------------------------------------------------------




expressly stated above or as required by law or this Agreement, the Executive
shall receive no further compensation in any form other than as set forth in
this Section 6(b).
(c)    Termination by Company Without Cause or Constructive Termination. If,
other than in connection with a Change of Control as described in Section 6(d),
the Executive’s employment with the Company is terminated by the Company without
Cause or the Executive terminates employment with the Company under
circumstances constituting a Constructive Termination, then subject to Section
6(g), the Executive shall receive the following payments and benefits:
(i)    a severance payment in an amount equal to one times the Executive's Base
Salary in effect as of the Termination Date (or if the Executive terminates
employment under circumstances constituting a Constructive Termination due to a
material reduction of the Executive's Base Salary, in effect immediately prior
to such reduction) (less applicable withholding taxes), which amount shall be
payable in a single lump sum on the first payroll date that is at least 60 days
following the Termination Date (but, in any event, by no later than March 15 of
the calendar year immediately following the calendar year that includes the
Termination Date), in accordance with Section 14(b)(ii); and
(ii)    a lump-sum payment in an amount equal to (A) the monthly COBRA premium
in effect under the Company’s group health plan as of the Termination Date for
the coverage in effect under such plan for the Executive (and the Executive’s
spouse and dependent children) on such date multiplied by (B) 12 (less
applicable withholding taxes), which amount shall be payable in a single lump
sum on the first payroll date that is at least 60 days following the Termination
Date (but, in any event, by no later than March 15 of the calendar year
immediately following the calendar year that includes the Termination Date), in
accordance with Section 14(b)(ii); provided, however, that notwithstanding the
foregoing or any other provision in this Agreement to the contrary, the Company
(or its successor) may unilaterally amend this Section 6(c)(ii) or eliminate the
benefit provided hereunder to the extent it deems necessary to avoid the
imposition of excise taxes, penalties or similar charges on the Company or any
of its subsidiaries, affiliates or successors, including, without limitation,
under Section 4980D of the Code.
Notwithstanding any provision to the contrary in any Company equity compensation
plan or any outstanding equity award agreement, if, during the Agreement Term,
the Executive terminates employment with the Company under circumstances
described in this Section 6(c), there shall be no acceleration of vesting or
exercisability of any outstanding equity awards or extension of any option post-
termination exercise period.
For the avoidance of doubt, under no circumstances will the Executive be
entitled to payments and benefits under both this Section 6(c) and Section 6(d).
(d)    Termination of Employment in Connection With a Change of Control. If the
Company terminates the Executive’s employment without Cause or the Executive
terminates employment with the Company for Good Reason (1) on the day of or
during the 12-month period immediately following the consummation of a Change of
Control or (2) during the 2-month period prior to the consummation of a Change
of Control but at the request of any third party participating in or causing the
Change of Control or otherwise in connection with the Change of Control, then


7

--------------------------------------------------------------------------------




subject to Section 6(g) and with respect to clause (2), subject to the
consummation of such Change of Control, the Executive shall receive the
following payments and benefits:
(i)    a severance payment in an amount equal to one times the Executive's Base
Salary in effect as of the Termination Date and his then current Target Bonus
amount (or if the Executive terminates employment for Good Reason due to a
material reduction of the Executive's Base Salary or Target Bonus, in effect
immediately prior to such reduction) (in each case less applicable withholding
taxes), which amount shall be payable in a single lump sum on the first payroll
date that is at least 60 days following the Termination Date (but, in any event,
by no later than March 15 of the calendar year immediately following the
calendar year that includes the Termination Date), in accordance with Section
14(b)(ii);
(ii)    a lump-sum payment in an amount equal to (A) the monthly COBRA premium
in effect under the Company’s group health plan as of the Termination Date for
the coverage in effect under such plan for the Executive (and the Executive’s
spouse and dependent children) on such date multiplied by (B) 12 (less
applicable withholding taxes), which amount shall be payable in a single lump
sum on the first payroll date that is at least 60 days following the Termination
Date (but, in any event, by no later than March 15 of the calendar year
immediately following the calendar year that includes the Termination Date), in
accordance with Section 14(b)(ii); provided, however, that notwithstanding the
foregoing or any other provision in this Agreement to the contrary, the Company
(or its successor) may unilaterally amend this Section 6(d)(ii) or eliminate the
benefit provided hereunder to the extent it deems necessary to avoid the
imposition of excise taxes, penalties or similar charges on the Company or any
of its subsidiaries, affiliates or successors, including, without limitation,
under Section 4980D of the Code; and
(iii)    notwithstanding any provision to the contrary in any applicable equity
compensation plan or any outstanding equity award agreement, the treatment of
the Executive’s outstanding equity awards shall be governed solely by the
following provisions: (A) all of the Executive’s then-outstanding time-vesting
equity awards shall fully vest and all restrictions thereon shall lapse, and (B)
to the extent vested (including as a result of the acceleration provided under
this Section 6(d)(iii)), all of the Executive’s outstanding stock options shall
remain exercisable until the first to occur of 12 months following the
Termination Date and each such stock option’s original expiration date.
If a Change of Control is consummated prior to the expiration of the Agreement
Term, this Section 6(d) shall apply to a termination of the Executive’s
employment by the Company without Cause or by the Executive for Good Reason
during the 12-month period immediately following the consummation of the Change
of Control even if such 12-month period extends past the expiration of the
Agreement Term. Moreover, notwithstanding the expiration of the Agreement Term,
if a Change of Control is consummated within two months after the expiration of
the Agreement Term, then this Section 6(d) shall apply to a termination of the
Executive’s employment by the Company without Cause or by the Executive for Good
Reason (i) on the day of or during the 12-month period immediately following the
consummation of the Change of Control or (ii) during the 2-month period prior to
the consummation of the Change of Control but at the request of any third party
participating in or causing the Change of Control or otherwise in connection
with the Change of Control.


8

--------------------------------------------------------------------------------




For the avoidance of doubt, the payments and benefits described under this
Section 6(d) and the Accrued Obligations shall be the only payments and benefits
to which the Executive is entitled in the event that the Executive’s employment
terminates under this Section 6(d).
(e)    Death. In the event of the Executive’s death while employed hereunder,
and subject to Section 6(g), the Executive’s beneficiary (or such other
person(s) specified by will or the laws of descent and distribution) shall be
entitled to receive a lump-sum payment in an amount equal to three months’ Base
Salary in effect as of the Termination Date (less applicable withholding taxes),
which amount shall be payable in a single lump sum on the first payroll date
that is at least 60 days following the Termination Date (but, in any event, by
no later than March 15 of the calendar year immediately following the calendar
year that includes the Termination Date), in accordance with Section 14(b)(ii).
(f)    Disability. In the event of the Executive’s termination of employment
with the Company due to Disability, and subject to Section 6(g), the Executive
shall be entitled to receive a lump- sum payment in an amount equal to six
months’ Base Salary in effect as of the Termination Date (less applicable
withholding taxes), which amount shall be payable in a single lump sum on the
first payroll date that is at least 60 days following the Termination Date (but,
in any event, by no later than March 15 of the calendar year immediately
following the calendar year that includes the Termination Date), in accordance
with Section 14(b)(ii).
(g)    Release and Other Conditions. The payments and benefits described in
Sections 6(c) through 6(f) are expressly conditioned on (i) the Executive (or,
in the case of the Executive’s death, the Executive’s representative) signing
and delivering (and not revoking thereafter) a Release to the Company (which, in
the case of the Executive’s death, also releases any claims by the Executive’s
estate or survivors), which Release is executed, delivered and effective no
later than 60 days following the Termination Date and (ii) the Executive
continuing to satisfy any obligations to the Company under this Agreement, the
Release and the Confidentiality and Non-Competition Agreement that are
incorporated herein by reference, and any other agreement(s) between the
Executive and the Company. In the event the Release described in Section 6(g)(i)
is not executed, delivered and effective by the 60th day after the Termination
Date, none of such payments or benefits shall be provided to the Executive.
7.
Section 280G

(a)    Amount of Payments and Benefits. Notwithstanding anything to the contrary
herein, in the event that the Executive becomes entitled to receive or receives
any payments, options, awards or benefits (including, without limitation, the
monetary value of any noncash benefits and the accelerated vesting of
equity-based awards) under this Agreement or under any other plan, agreement or
arrangement with the Company or any person affiliated with the Company
(collectively, the “Payments”), that may separately or in the aggregate
constitute “parachute payments” within the meaning of Section 280G of the Code
and the Treasury Regulations promulgated thereunder (or any similar or successor
provision) (collectively, “Section 280G”) and it is determined that, but for
this Section 7(a), any of the Payments will be subject to any excise tax
pursuant to Section 4999 of the Code or any similar or successor provision (the
“Excise Tax”), the Company shall pay to the Executive either (i) the full amount
of the Payments or (ii) an amount equal to the Payments, reduced


9

--------------------------------------------------------------------------------




by the minimum amount necessary to prevent any portion of the Payments from
being an “excess parachute payment” (within the meaning of Section 280G) (the
“Capped Payments”), whichever of the foregoing amounts results in the receipt by
the Executive, on an after-tax basis, of the greatest amount of Payments
notwithstanding that all or some portion of the Payments may be subject to the
Excise Tax. For purposes of determining whether the Executive would receive a
greater after-tax benefit from the Capped Payments than from receipt of the full
amount of the Payments, (i) there shall be taken into account any Excise Tax and
all applicable federal, state and local taxes required to be paid by the
Executive in respect of the receipt of such payments and (ii) such payments
shall be deemed to be subject to federal income taxes at the highest rate of
federal income taxation applicable to individuals that is in effect for the
calendar year in which the payments and benefits are to be paid, and state and
local income taxes at the highest rate of taxation applicable to individuals in
the state and locality of the Executive’s residence on the effective date of the
relevant transaction described under Section 280G(b)(2)(A)(i) of the Code, net
of the maximum reduction in federal income taxes that could be obtained from
deduction of such state and local taxes (as determined by assuming that such
deduction is subject to the maximum limitation applicable to itemized deductions
under Section 68 of the Code and any other limitations applicable to the
deduction of state and local income taxes under the Code).
(b)    Computations and Determinations. All computations and determinations
called for by this Section 7 shall be made by an independent accounting firm or
independent tax counsel appointed by the Company (the “Tax Counsel”), and all
such computations and determinations shall be conclusive and binding on the
Company and the Executive. For purposes of such calculations and determinations,
the Tax Counsel may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code. The Tax Counsel shall
submit its determination and detailed supporting calculations to both the
Executive and the Company within 15 days after receipt of a notice from either
the Company or the Executive that the Executive may receive payments which may
be considered “parachute payments.” The Company and the Executive shall furnish
to the Tax Counsel such information and documents as the Tax Counsel may
reasonably request in order to make the computations and determinations called
for by this Section 7. The Company shall bear all costs that the Tax Counsel may
reasonably incur in connection with the computations and determinations called
for by this Section 7.
(c)    Reduction Methodology. In the event that Section 7(a) applies and a
reduction is required to be applied to the Payments thereunder, the Payments
shall be reduced by the Company in its reasonable discretion in the following
order: (i) reduction of any Payments that are subject to Section 409A on a
pro-rata basis or such other manner that complies with Section 409A, as
determined by the Company, and (ii) reduction of any Payments that are exempt
from Section 409A.
8.
No Impediment to Agreement

The Executive hereby represents to the Company that the Executive is not, as of
the date hereof, and will not be, during the Executive’s employment with the
Company, employed under contract, oral or written, by any other person, firm or
entity, and is not and will not be bound by the provisions of any restrictive
covenant or confidentiality agreement that would constitute an


10

--------------------------------------------------------------------------------




impediment to, or restriction upon, the Executive’s ability to enter this
Agreement and to perform the duties of the Executive’s employment.
9.
Confidentiality and Non-Competition Agreement

The Confidentiality and Non-Competition Agreement is incorporated by reference
as if set forth fully herein. The Confidentiality and Non-Competition Agreement
shall survive the termination of this Agreement and/or the Executive’s
employment with the Company.
10.
Cooperation

The Executive hereby agrees to provide the Executive’s full cooperation, at the
request of the Company, with any of the Company Releasees (as defined in the
Release) in any and all such lawsuits, investigations or other legal, equitable
or business matters or proceedings which involve any matters for which the
Executive worked on or had responsibility during the Executive’s employment with
the Company. The Executive also agrees to be available to the Company and its
representatives (including attorneys) to provide general advice or assistance as
requested by the Company. This includes but is not limited to testifying (and
preparing to testify) as a witness in any proceeding or otherwise providing
information or reasonable assistance to the Company in connection with any
investigation, claim or suit, and cooperating with the Company regarding any
investigation, litigation, claims or other disputed items involving the Company
that relate to matters within the knowledge or responsibility of the Executive.
Specifically, the Executive agrees (i) to meet with the Company’s
representatives, its counsel or other designees at reasonable times and places
with respect to any items within the scope of this provision; (ii) to provide
truthful testimony regarding same to any court, agency or other adjudicatory
body; (iii) to provide the Company with immediate notice of contact or subpoena
by any non-governmental adverse party (known to the Executive to be adverse to
the Company or its interests); and (iv) to not voluntarily assist any such
non-governmental adverse party or such non-governmental adverse party’s
representatives. The Executive acknowledges and understands that the Executive’s
obligations of cooperation under this Section 10 are not limited in time and may
include, but shall not be limited to, the need for or availability for
testimony. The Executive shall receive no additional compensation for time spent
assisting the Company pursuant to this Section 10 other than the compensation
and benefits provided for in this Agreement, provided that the Executive shall
be entitled to be reimbursed for any reasonable out-of-pocket expenses incurred
in fulfilling the Executive’s obligations pursuant to subsections (i) and (ii)
above. Notwithstanding the foregoing, nothing in this Section 10 is intended to
interfere with the Executive’s No Interference rights set forth in Section 1(c)
of the Confidentiality and Non-Competition Agreement.
11.
Arbitration

(a)    The Executive agrees that any dispute and/or claim between the Company
(including without limitation its officers, directors, employees agents or
shareholders and its subsidiaries) and the Executive that underlies, relates to
and/or results from the Executive’s employment relationship with the Company or
the termination of that relationship or any of the terms of this Agreement,
except for any dispute or claim arising from or relating to the Confidentiality
and Non-Competition Agreement, that cannot be resolved by mutual agreement of
the Company and the Executive will


11

--------------------------------------------------------------------------------




be submitted to final, binding arbitration to the maximum extent permitted by
law in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association that are then in effect. This
arbitration provision includes, but is not limited to, claims of wrongful
discharge, infliction of emotional distress, breach of contract (including
breach of this Agreement), breach of any covenant of good faith and fair
dealing, and claims of retaliation and/or discrimination in violation of any
local, state or federal law. Examples of such laws include Title VII of the
Civil Rights Act of 1964; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; and the Family and Medical Leave Act of
1993, and all amendments to each such law as well as the regulations issued
thereunder. This arbitration provision does not affect the Executive’s right to
pursue worker’s compensation or unemployment compensation benefits for which he
may be eligible in accordance with state law, nor does it affect the Executive’s
right to file and/or to cooperate in the investigation of an administrative
charge of discrimination.
(b)    Notwithstanding this arbitration provision, either the Executive or the
Company may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary, without breach of this Agreement and without abridgement
of the powers of the arbitrator.
(c)    This arbitration provision does not apply to any dispute or claim arising
from or relating to the Confidentiality and Non-Competition Agreement.
(d)    The Company, as further consideration for the Executive’s agreement to
arbitrate covered disputes, agrees to pay for the arbitrator’s fees and other
costs directly associated with the arbitration that would not otherwise be
charged if the parties pursued civil litigation in court.
12.
Successors; Personal Services

The services and duties to be performed by the Executive hereunder are personal
and may not be assigned or delegated. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and the
Executive and the Executive’s heirs and representatives.
13.
Notices

Notices and all other communications contemplated by this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Executive, mailed notices shall be addressed
to the Executive at the home address the Executive most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its President and Chief Executive Officer.


12

--------------------------------------------------------------------------------




14.
Section 409A

(a)    The parties intend that this Agreement and the payments and benefits
provided hereunder be exempt from the requirements of Section 409A, to the
maximum extent possible, whether pursuant to the short-term deferral exception
described in Treasury Regulation Section 1.409A-1(b)(4), the involuntary
separation pay plan exception described in Treasury Regulation Section
1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A is applicable to
this Agreement, the parties intend that this Agreement and any payments and
benefits thereunder comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A. Notwithstanding anything herein to the
contrary, this Agreement shall be interpreted, operated and administered in a
manner consistent with such intentions.
(b)    Without limiting the generality of the foregoing, and notwithstanding any
other provision of this Agreement to the contrary:
(i)    if the Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A, then with regard
to any payment that is considered a “deferral of compensation” under Section
409A payable on account of a “separation from service,” such payment shall be
made on the date which is the earlier of (A) the date that is six months and one
day after the date of such “separation from service” of the Executive and (B)
the date of the Executive’s death (the “Delay Period”), to the extent required
under Section 409A. Within ten business days following the expiration of the
Delay Period, all payments delayed pursuant to this Section 14(b)(i) (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to the Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for those payments in this
Agreement;
(ii)    to the extent that any payments or benefits under this Agreement are
conditioned on a Release, if the Release is executed and delivered by the
Executive to the Company and becomes irrevocable and effective within the
specified 60-day post-termination period, then, subject to Section 14(b)(i) and
to the extent not exempt under Section 409A, such payments or benefits shall be
made or commence on the first payroll date after the date that is 60 days after
the Termination Date (but, in any event, by no later than March 15 of the
calendar year immediately following the calendar year that includes the
Termination Date). If a payment or benefit under this Agreement is conditioned
on a Release and such Release is not executed, delivered and effective by the
60th day after the Termination Date, such payment or benefit shall not be paid
or provided to the Executive;
(iii)    all expenses or other reimbursements under this Agreement shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive. No such reimbursement or
expenses eligible for reimbursement in any taxable year shall in any way affect
the expenses eligible for reimbursement in any other taxable year, and the
Executive’s right to reimbursement shall not be subject to liquidation or
exchange for any other benefit;


13

--------------------------------------------------------------------------------




(iv)    for purposes of Section 409A, the Executive’s right to receive a series
of installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within 30 days”), the actual date of payment
within the specified period shall be within the sole discretion of the Company;
(v)    in no event shall any payment under this Agreement that constitutes a
“deferral of compensation” for purposes of Section 409A be offset by any other
payment pursuant to this Agreement or otherwise; and
(vi)    to the extent required for purposes of compliance with Section 409A,
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A, and for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
(c)    The Company and the Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions that
may be necessary, appropriate, or desirable to avoid imposition of additional
tax or income recognition on the Executive under Section 409A, in each case to
the maximum extent permitted by applicable law. Notwithstanding any provision of
this Agreement to the contrary, (i) in no event will the Company be liable for
any additional tax, interest or penalty that may be imposed on the Executive by
Section 409A or damages for failing to comply with Section 409A and (ii) the
Executive acknowledges and agrees that the Executive will not have any claim or
right of action against the Company or any of its employees, officers, directors
or agents in the event it is determined that any payment or benefit provided
hereunder does not comply with Section 409A.
15.
Miscellaneous Provisions

(a)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(b)    Entire Agreement. This Agreement (including exhibits) shall supersede and
replace all prior agreements or understandings relating to the subject matter
hereof, and no agreements, representations or understandings (whether oral or
written or whether express or implied) that are not expressly set forth in this
Agreement have been made or entered into by either party with respect to the
relevant matters hereof. This Agreement may not be modified except expressly in
a writing signed by both parties.
(c)    Disclaimer of Reliance. Except for the specific representations expressly
made by the Company in this Agreement, the Executive specifically disclaims that
the Executive is relying


14

--------------------------------------------------------------------------------




upon or has relied upon any communications, promises, statements, inducements,
or representation(s) that may have been made, oral or written, regarding the
subject matter of this Agreement. The Executive represents that the Executive
relied solely and only on the Executive’s own judgment in making the decision to
enter into this Agreement.
(d)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws of the
State of Texas without reference to any choice of law rules.
(e)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(f)    No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, in respect
of bankruptcy, garnishment, attachment or other creditor’s process, and any
action in violation of this Section 15(f) shall be void.
(g)    No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.
(h)    Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, employment and other taxes.
(i)    Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate (as defined under the Exchange Act), and an affiliate
may assign its rights under this Agreement to another affiliate of the Company
or to the Company. In the case of any such assignment, the term “Company” when
used in a section of this Agreement shall mean the corporation that actually
employs the Executive.
(j)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
[Signature Page Follows]








15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
BLUCORA, INC.
 
By: /s/ John S. Clendening                                     
Name: John S. Clendening
Title: President and Chief Executive Officer
 
 
 
EXECUTIVE:
 
/s/ Curtis Campbell
Curtis Campbell





16

--------------------------------------------------------------------------------





EXHIBIT A
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
This Confidentiality and Non-Competition (“Agreement”) is entered into by and
between Blucora, Inc., its subsidiaries, affiliates, successors and/or assigns
(the “Company”) and Curtis Campbell (“Executive”). The Effective Date of this
Agreement is the date of Executive’s execution of this Agreement. The Company
and Executive shall be referred to herein individually as a “Party” and
collectively as the “Parties.”
NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
Executive’s position with the Company, the Confidential Information (defined
below), compensation and benefits provided to Executive, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:
1.Confidential Information and Executive’s Non-Disclosure Agreement.
(a)    Confidential Information. During Executive’s employment with the Company,
the Company shall provide Executive with Confidential Information (defined
below), which is not known to the Company’s competitors or within the Company’s
industry generally, which was developed by the Company over a long period of
time and/or at its substantial expense, and which is of great competitive value
to the Company. For purposes of this Agreement, “Confidential Information”
includes all documents or information, in whatever form or medium, concerning or
relating to any of the following: all trade secrets and confidential and
proprietary information of or relating to the Company, including, but not
limited to: (A) financial models, business records, business plans or processes,
strategies (including, without limitation, economic and market research
selection and analysis strategies and business development and market segment
exploitation strategies), tactics, policies, resolutions, processes, inventions,
patents, trademarks, trade secrets, know how, patent or trademark applications
and other intellectual property, (B) information regarding litigation or
negotiations, (C) any marketing information, sales or product plans, prospects
and market research data relating to the business, (D) financial information,
cost and performance data and any debt arrangements, equity ownership or
securities transaction information, (E) technical information, technical
drawings and designs, (F) personnel information, personnel lists, resumes,
personnel data, organizational structure, compensation and performance
evaluations, (G) customer, consumer, consultants or supplier information,
including but not limited to any data regarding any current, prospective or
former customers, consumers, consultants or suppliers of Company, (H)
information regarding the existence or terms of any agreement or relationship
between the Company or any of its subsidiaries or affiliates and any other
party, (I) information subject to Section 628 of the Fair Credit Reporting Act
and any regulations or guidelines thereunder and (J) any other information of
whatever nature, including, without limitation, information which gives to the
Company or any of its subsidiaries or affiliates an opportunity to obtain an
advantage over its competitors who or which do not have access to such
information. Confidential Information, whether prepared or compiled by Executive
and/or the Company or furnished to Executive during Executive’s employment with
the Company, shall be the sole and exclusive property of the Company, and none
of such Confidential Information or copies thereof, shall be retained by
Executive.


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT    Page 1

--------------------------------------------------------------------------------




Executive agrees not to dispute, contest, or deny any such ownership rights
either during or after Executive’s employment with the Company. Executive
acknowledges that the Company does not voluntarily disclose Confidential
Information, but rather takes precautions to prevent dissemination of
Confidential Information beyond those employees such as Executive entrusted with
such information. Executive further acknowledges that the Confidential
Information: (a) is entrusted to Executive because of Executive’s position with
the Company; and (b) is of such value and nature as to make it reasonable and
necessary for Executive to protect and preserve the confidentiality and secrecy
of the Confidential Information. Executive acknowledges and agrees that the
Confidential Information is proprietary to and a trade secret of the Company
and, as such, is a valuable, special and unique asset of the Company, the
unauthorized use or disclosure of which will cause irreparable harm, substantial
injury and loss of profits and goodwill to the Company. “Confidential
Information” does not include any information which is generally available to
and known by the public or becomes generally available to and known by the
public (other than as a result of Executive’s breach of this Agreement or any
other agreement or obligation to keep such information confidential).
(b)    Non-Disclosure.
(i)    Executive agrees to preserve and protect the confidentiality of all
Confidential Information. Executive agrees that during the period of Executive’s
employment with the Company and at any time thereafter (regardless of the reason
for Executive’s separation or termination of employment): (A) Executive shall
hold all Confidential Information in the strictest confidence, take all
reasonable precautions and steps to safeguard all Confidential Information and
prevent its wrongful use by or wrongful or inadvertent disclosure or
dissemination to any unauthorized person or entity, and follow all policies and
procedures of the Company protecting or regarding the Confidential Information;
and (B) without prior written authorization of the Company, Executive shall not,
directly or indirectly, use for Executive’s own account, use in any way or for
any other purpose, disclose to anyone, publish, exploit, destroy, copy or remove
from the offices of the Company, nor solicit, allow or assist another person or
entity to use, disclose, publish, exploit, destroy, copy or remove from the
offices of the Company, any Confidential Information or part thereof, except:
(1) as permitted in the proper performance of Executive’s duties for the
Company; (2) as permitted in the ordinary course of the Company’s business for
the benefit of the Company; or (3) as otherwise permitted or required by law.
Executive shall immediately notify the Company if Executive learns of or
suspects any actual or potential unauthorized use or disclosure of Confidential
Information concerning the Company. Further, the Executive shall not, directly
or indirectly, use the Company’s Confidential Information to: (1) call upon,
solicit business from, attempt to conduct business with, conduct business with,
interfere with or divert business away from any customer, client, service
provider, supplier or vendor of the Company with whom or which the Company
conducted business; and/or (2) recruit, solicit, hire or attempt to recruit,
solicit, or hire, directly or by assisting others, any persons employed by the
Company. In the event Executive is subpoenaed, served with any legal process or
notice, or otherwise requested to produce or divulge, directly or indirectly,
any Confidential Information by any entity, agency or person in any formal or
informal proceeding including, but not limited to, any interview, deposition,
administrative or judicial hearing and/or trial, except where prohibited by law,
Executive should immediately notify the Company and deliver a copy of the
subpoena, process, notice or other request to the Company


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT    Page 2

--------------------------------------------------------------------------------




as promptly as possible, but under no circumstances more than ten (10) days
following Executive’s receipt of same; provided, however, Executive is not
required to notify the Company or provide a copy of the subpoena, process,
notice or other request where Executive is permitted to make such disclosure of
Confidential Information pursuant to this Agreement or applicable law or
regulation, as set forth in Section 1(c) and Section 1(d).
(ii)    Subject to Section 1(b)(iii), Executive agrees that Executive will not
use or disclose any confidential, proprietary or trade secret information
belonging to any former employer or third party, and Executive will not bring
onto the premises of the Company or onto any Company property, any confidential,
proprietary or trade secret information belonging to any former employer or
third party without such third party’s written consent. Executive acknowledges
that that the Company has specifically instructed Executive not to disclose to
the Company, use, or induce the Company to use, any confidential, proprietary or
trade secret information belonging to any previous employer or others.
(iii)    During Executive’s employment, the Company will receive from third
parties their confidential and/or proprietary information, subject to a duty on
the Company’s part to maintain the confidentiality of and to use such
information only for certain limited purposes. Executive agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person or organization or to use it except as necessary in
the course of Executive’s employment with the Company and in accordance with the
Company’s agreement with such third party.
(iv)    Except in the proper performance of Executive’s duties and
responsibilities, Executive agrees that Executive shall not remove, destroy,
deface, damage or delete any Property of the Company. For purposes of this
Agreement, the term “Property” means all property or information, in whatever
form or media, and all copies thereof whether or not the original was deleted or
destroyed, of the Company, including, without limitation, any Confidential
Information, software, hardware, including any and all Company-issued equipment,
devices, cellular telephones, tablets, computers, laptops, hard drives, keys,
access cards, access codes or passwords belonging to the Company, databases,
files, records, reports, memoranda, research, plans, proposals, lists, forms,
drawings, specifications, notebooks, manuals, correspondence, materials, e-mail,
electronic or magnetic recordings or data, and any other physical or electronic
documents that Executive receives from or sends to any employee of the Company,
that Executive copies from the files or records of the Company, or that
Executive otherwise has access to during Executive’s employment.
(c)    No Interference. Notwithstanding any other provision of this Agreement,
(i) Executive may disclose Confidential Information when required to do so by a
court of competent jurisdiction, by any governmental agency having authority
over Executive or the business of the Company or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order
Executive to divulge, disclose or make accessible such information; and (ii)
nothing in this Agreement is intended to interfere with Executive’s right to (A)
report possible violations of state or federal law or regulation to any
governmental or law enforcement agency or entity; (B) make other disclosures
that are protected under the whistleblower provisions of state or federal law or
regulation; (C) file a claim or charge with any governmental agency or entity;
or (D)


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT    Page 3

--------------------------------------------------------------------------------




testify, assist, or participate in an investigation, hearing, or proceeding
conducted by any governmental or law enforcement agency or entity, or any court.
For purposes of clarity, in making or initiating any such reports or disclosures
or engaging in any of the conduct outlined in subsection (ii) above, Executive
may disclose Confidential Information to the extent necessary to such
governmental or law enforcement agency or entity or such court, need not seek
prior authorization from the Company, and is not required to notify the Company
of any such reports, disclosures or conduct.
(d)    Defend Trade Secrets Act. Executive is hereby notified in accordance with
the Defend Trade Secrets Act of 2016 that Executive will not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law, or is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding.
(e)    Inventions.
(i)    Prior Inventions Retained and Licensed. In Exhibit A-1 to this Agreement,
Executive has provided a list describing all Inventions (defined below) that
Executive: (A) conceived, created, developed, made, reduced to practice or
completed, either alone or with others, prior to Executive’s employment with the
Company; (B) claims a proprietary right or interest in; and (C) does not assign
to the Company hereunder (collectively referred to as the “Prior Inventions”).
If no such list is attached, Executive represents that there are no such Prior
Inventions. Executive understands and agrees that the Company makes no attempt
to verify Executive’s claim of ownership to any of the Prior Inventions.
Executive agrees that Executive shall not incorporate in any work that Executive
performs for the Company any Prior Inventions or any of the technology described
in any Prior Inventions. Nonetheless, if in the course of Executive’s employment
with the Company, Executive incorporates Prior Inventions into a product,
service, process or machine of the Company, Executive hereby grants and shall be
deemed to have granted the Company a nonexclusive, royalty-free, irrevocable,
sublicensable, transferable, perpetual, and worldwide license to make, have
made, modify, use, import, reproduce, distribute, prepare and have prepared
derivative works of, offer to sell, sell and otherwise exploit such Prior
Inventions. For purposes of this Agreement, the term “Inventions” means all
tangible and intangible materials, work product, information, methods, designs,
computer programs, software, databases, formulas, models, prototypes, reports,
discoveries, ideas, improvements, know-how, compositions of matter, processes,
photographs, drawings, illustrations, sketches, developments, and all related
intellectual property, including inventions, original works of authorship, moral
rights, mask works, trade secrets and trademarks.
(ii)    Assignment of Inventions. During Executive’s employment with the Company
and following the termination of Executive’s employment for any reason,
Executive agrees that Executive shall promptly make full written disclosure to
the Company, shall hold in trust for the sole right and benefit of the Company,
and hereby assigns and shall be deemed to have assigned to the Company or its
designee, all of Executive’s right, title, and interest in and to any and all
Inventions that have been or may be conceived, created, developed, completed,
reduced to


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT    Page 4

--------------------------------------------------------------------------------




practice or otherwise made by Executive, solely or jointly with others, during
the period of Executive’s employment with the Company which (A) relate in any
manner to the existing or contemplated business, work, or investigations of the
Company; (B) are suggested by, result from, or arise out of any work that
Executive may do for or on behalf of the Company; (C) result from or arise out
of any Confidential Information that may have been disclosed or otherwise made
available to Executive as a result of duties assigned to Executive by the
Company; or (D) are otherwise made through the use of the time, information,
equipment, facilities, supplies or materials of the Company, even if developed,
conceived, reduced to practice or otherwise made during other than working hours
(collectively referred to as “Company Inventions”). Executive further
acknowledges that all original works of authorship that are made by Executive
(solely or jointly with others) within the scope of Executive’s employment with
the Company and that are protectable by copyright are “Works Made for Hire,” as
that term is defined in the United States Copyright Act. Executive understands
and agrees that the decision whether or not to commercialize or market any
Company Inventions is within the Company’s sole discretion and for the Company’s
sole benefit, and that no royalty will be due to Executive as a result of the
Company’s efforts to commercialize or market any such Company Invention.
(iii)    Maintenance of Records. Executive agrees to keep and maintain adequate
and current hard-copy and electronic records of all Company Inventions. The
records will be available to and remain the sole property of the Company during
Executive’s employment with the Company and at all times thereafter.
(f)    Patent and Copyright Registrations. Executive agrees to assist the
Company or its designee, at the Company’s expense, in every proper way to secure
the Company’s rights in Company Inventions in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
affidavits, and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company and/or its successors, assigns and nominees, the sole and exclusive
rights, title and interest in and to such Company Inventions. Executive further
agrees that Executive’s obligation to execute or cause to be executed, when it
is in Executive’s power to do so, any such instrument or papers shall continue
after the termination of this Agreement. Executive hereby appoints the General
Counsel of the Company as Executive’s attorney-in-fact to execute documents on
Executive’s behalf for this purpose. Executive agrees that this appointment is
coupled with an interest and will not be revocable.
(g)    Return of Company Property. Upon request by the Company or upon the
termination of Executive’s employment for any reason, Executive shall
immediately return and deliver to the Company any and all Property, including,
without limitation, Confidential Information, software, hardware, including any
and all Company-issued equipment, devices, cellular telephones, tablets,
computers, laptops, hard drives, keys, access cards, access codes or passwords,
databases, files, documents, records, reports, memoranda, research, plans,
proposals, lists, papers, books, forms, drawings, specifications, notebooks,
manuals, correspondence, materials, e-mail, electronic or magnetic recordings or
data, including all copies thereof (in electronic or hard copy format), which
belong to the Company or which relate to the Company’s business and which are in
Executive’s possession, custody or control, whether prepared by Executive or
others. Executive further agrees


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT    Page 5

--------------------------------------------------------------------------------




that after Executive provides such Property to the Company, Executive will
immediately destroy any information or documents, whether prepared by Executive
or others, containing or reflecting any Confidential Information or relating to
the business of the Company from any computer, cellular phone or other digital
or electronic device in Executive’s possession, custody or control, and
Executive shall certify such destruction in writing to the Company. Upon request
by the Company, Executive shall provide such computer, cellular phone or other
digital or electronic device to the Company or the Company’s designee for
inspection to confirm that such information and documents have been destroyed.
If at any time after the termination of Executive’s employment for any reason,
Executive or the Company determines that Executive has any Property in
Executive’s possession, custody or control, Executive shall immediately return
all such Property, including all copies and portions thereof, to the Company.
2.    Restrictive Covenants. In consideration for (i) the Company’s promise to
provide Confidential Information; (ii) the substantial economic investment made
by the Company in the Confidential Information and goodwill of the Company,
and/or the business opportunities disclosed or entrusted to Executive; (iii)
access to the customers and clients of the Company; and (iv) the Company’s
employment of Executive in an executive position and the compensation and other
benefits provided by the Company to Executive (including the consideration
provided for in the Incentive Retention Letter), to protect the Confidential
Information and business goodwill of the Company, Executive agrees to the
following restrictive covenants.
(a)    Non-Competition. Executive agrees that during the Executive’s employment
with the Company and for a period of twelve (12) months after the Executive’s
employment terminates for any reason (the “Restricted Period”), other than in
connection with Executive’s performance of his duties for the Company, Executive
shall not, and shall not use any Confidential Information to, without the prior
written consent of an officer of the Company, directly or indirectly, either
individually or as a principal, partner, stockholder, manager, agent,
consultant, contractor, distributor, employee, lender, investor, or as a
director or officer of any corporation or association, or in any other manner or
capacity whatsoever, (i) control, manage, operate, establish, take steps to
establish, lend money to, invest in, solicit investors for, or otherwise provide
capital to, or (ii) become employed by, join, perform services for, consult for,
do business with or otherwise engage in any Competing Business within the
Restricted Area. For purposes of this Consulting Agreement, given the scope of
Confidential Information to be provided to Executive and job duties to be
performed by the Executive, “Restricted Area” means the United States, and any
other geographic area for which Executive performed any services or about which
Executive received Confidential Information. For purposes of this Agreement,
“Competing Business” means any business, individual, partnership, firm,
corporation or other entity that is competing or that is preparing to compete
with any aspect of the Company’s business, which includes, but is not limited to
(a) tax preparation and tax preparation-related products and services provided
to consumers and small businesses, and to or through tax professionals; (b)
investment and insurance products or services, and related advice and brokerage
services, provided to or through tax professionals or in conjunction with tax
preparation services, and (c) any other business the Company engages in or
develops during the Executive’s employment with the Company.


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT    Page 6

--------------------------------------------------------------------------------




(b)    Non-Solicitation. During the Restricted Period, other than in connection
with Executive’s duties for the Company, Executive shall not, and shall not use
any Confidential Information to, directly or indirectly, either as a principal,
manager, agent, employee, consultant, officer, director, stockholder, partner,
investor or lender or in any other capacity, and whether personally or through
other persons, solicit business from, interfere with, or induce to curtail or
cancel any business or contracts with the Company, or attempt to solicit
business with, interfere with, or induce to curtail or cancel any business or
contracts with the Company, or do business with any actual or prospective
customer or client of the Company with whom the Company did business or who the
Company solicited within the preceding two (2) years, and who or which: (1)
Executive contacted, called on, serviced or did business with during Executive’s
employment with the Company; (2) Executive learned of as a result of Executive’s
employment with the Company; or (3) about whom Executive received Confidential
Information. This restriction applies only to business which is in the scope of
services or products provided by the Company.
(c)    Non-Recruitment. During the Restricted Period, other than in connection
with Executive’s duties for the Company, Executive shall not, on behalf of
Executive or on behalf of any other person or entity, directly or indirectly,
hire, solicit or recruit, or attempt to hire, solicit or recruit, or encourage
to leave or otherwise cease his/her employment or engagement with the Company,
any individual who is an employee or independent contractor of the Company or
who was an employee or independent contractor of the Company within the twelve
(12) month period prior to Executive’s separation from employment with the
Company.
(d)    Non-Disparagement. Executive agrees that the Company’s goodwill and
reputation are assets of great value to the Company, which have been obtained
and maintained through great costs, time and effort. Therefore, Executive agrees
that during Executive’s employment and after the termination of Executive’s
employment, Executive shall not make, publish or otherwise transmit any
knowingly false statements, whether written or oral, regarding the Company and
its officers, directors, executives, employees, contractors, consultants,
products, services, business or business practices. A violation or threatened
violation of this Section 2(d) may be enjoined by the courts. The rights
afforded the Company under this provision are in addition to any and all rights
and remedies otherwise afforded by law. However, nothing in this Section 2(d)
restricts or prevents Executive from providing truthful testimony as required by
court order or other legal process or is intended to interfere with Executive’s
rights set forth in Section 1(c).
(e)    Tolling. If Executive violates any of the covenants contained in this
Section 2, the Restricted Period applicable to such covenant(s) shall be
suspended and shall not run in favor of Executive from the time of the
commencement of such violation until the time that Executive cures the violation
to the satisfaction of the Company and the period of time in which Executive is
in breach shall be added to the Restricted Period applicable to such
covenant(s).
3.    Reasonableness. Executive hereby represents to the Company that Executive
has read and understands, and agrees to be bound by, the terms of Section 1 and
Section 2. Executive acknowledges that the scope and duration of the
restrictions and covenants contained in Section 1 and Section 2 are fair and
reasonable in light of (i) the nature and scope of the operations of the
Company’s business; and (ii) the amount of compensation and Confidential
Information (including,


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT    Page 7

--------------------------------------------------------------------------------




without limitation, trade secrets) that Executive is receiving in connection
with Executive’s employment with the Company and the Incentive Retention Letter.
It is the desire and intent of the Parties that the provisions of Section 1 and
Section 2 be enforced to the fullest extent permitted under applicable law,
whether now or hereafter in effect and therefore, to the extent permitted by
applicable law, Executive and the Company hereby waive any provision of
applicable law that would render any provision of Section 1 and/or Section 2
invalid or unenforceable.
4.    Remedies. Executive acknowledges that the restrictions and covenants
contained in Section 1 and Section 2, in view of the nature of the Company’s
business and Executive’s position with the Company, are reasonable and necessary
to protect the Company’s legitimate business interests, goodwill and reputation,
and that any violation of Section 1 or Section 2 would result in irreparable
injury and continuing damage to the Company, and that money damages would not be
a sufficient remedy to the Company for any such breach or threatened breach.
Therefore, Executive agrees that the Company shall be entitled to a temporary
restraining order and injunctive relief restraining Executive from the
commission of any breach or threatened breach of Section 1 and/or Section 2,
without the necessity of establishing irreparable harm or the posting of a bond,
and to recover from Executive damages incurred by the Company as a result of the
breach, as well as the Company’s attorneys’ fees, costs and expenses related to
any breach or threatened breach of this Agreement and enforcement of this
Agreement. Nothing contained in this Agreement shall be construed as prohibiting
the Company from pursuing any other remedies available to it for any breach or
threatened breach, including, without limitation, the recovery of money damages,
attorneys’ fees, and costs. The existence of any claim or cause of action by
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the restrictions or covenants contained in Section 1 or Section 2, or preclude
injunctive relief.
5.    Business Opportunities. Executive, without further compensation, assigns
and agrees to assign to the Company and its successors, assigns or designees,
all of Executive’s right, title and interest in and to all Business
Opportunities (defined below), and further acknowledges and agrees that all
Business Opportunities constitute the exclusive property of the Company.
Executive shall present all Business Opportunities to the Company, and shall not
exploit a Business Opportunity. For purposes of this Agreement, “Business
Opportunities” means all business ideas, prospects, or proposals pertaining to
any aspect of the Company’s business and any business the Company prepared to
conduct or contemplated conducting during Executive’s employment with the
Company, which are developed by Executive or originated by any third party and
brought to the attention of Executive, together with information relating
thereto. For the avoidance of doubt, this Section 5 is not intended to limit or
narrow Executive’s duties or obligations under federal or state law with respect
to corporate opportunities.
6.    Conflicting Activities. Executive agrees that, during Executive’s
employment with the Company, Executive shall not engage in any employment,
consulting relationship, business or other activity that (i) is in any way
competitive with the business or proposed business of the Company (except that
Executive may invest less than one percent (1%) of the shares of a company
traded on a registered stock exchange); (ii) conflicts with Executive’s duty of
loyalty, responsibilities or obligations to the Company or interferes with the
independent exercise of Executive’s judgment


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT    Page 8

--------------------------------------------------------------------------------




in the Company’s best interests; or (iii) adversely affects the performance of
Executive’s job duties and responsibilities with the Company. Executive agrees
to not assist any other person or organization in competing with the Company or
in preparing to engage in competition with the Company or proposed business of
the Company. Executive further agrees that, during Executive’s employment with
the Company, Executive shall not actively engage in any other employment,
occupation or consulting activity for any direct or indirect remuneration
without the prior approval of Executive’s direct supervisor or the Company’s
Legal Department. Executive has listed on the Company’s Outside Activity
Disclosure form, attached hereto as Exhibit B-1, any business activities or
ventures with which Executive is involved. If no such list is attached,
Executive represents that there are no such outside activities as of the date of
this Agreement.
7.    Breach Executive acknowledges that Executive is subject to immediate
dismissal by the Company for any breach of this Agreement and that such a
dismissal will not relieve Executive from any continuing obligations under this
Agreement or from the imposition by a court of any judicial remedies, including,
without limitation, money damages and/or injunctive relief for such breach.
8.    Notice. If Executive, in the future, seeks or is offered employment, or
any other position or capacity with another company, entity or person, Executive
agrees to inform each such company, entity or person of the existence of the
restrictions in Section 1 and Section 2. The Company shall be entitled to advise
such company, entity or person and third parties of the provisions of Section 1
and Section 2 and to otherwise deal with such company, entity, person or third
party to ensure that the provisions of Section 1 and Section 2 are enforced and
duly discharged.
9.    Reformation. The Company and Executive agree that in the event any of the
terms, provisions, covenants or restrictions contained in this Agreement, or any
part thereof, shall be held by any court of competent jurisdiction to be
effective in any particular area or jurisdiction only if said term, provision,
covenant or restriction is modified to limit its duration or scope, then the
court shall have such authority to so reform the term, provision, covenant or
restriction and the Parties hereto shall consider such term, provision, covenant
or restriction to be amended and modified with respect to that particular area
or jurisdiction so as to comply with the order of any such court and, as to all
other jurisdictions, the term, provision, covenant or restriction contained
herein shall remain in full force and effect as originally written. By agreeing
to this contractual modification prospectively at this time, the Company and
Executive intend to make Section 1 and Section 2 enforceable under the law or
laws of all applicable jurisdictions so that the restrictive covenants in their
entirety and this Agreement as prospectively modified shall remain in full force
and effect and shall not be rendered void or illegal.
10.    Severability. In the event any court of competent jurisdiction or any
foreign, federal, state, county or local government or any other governmental
regulatory or administrative agency or authority holds any provision of this
Agreement to be invalid, illegal or unenforceable, such invalid, illegal or
unenforceable portion(s) shall be limited or excluded from this Agreement to the
minimum extent required, and the remaining provisions shall not be affected or
invalidated and shall remain in full force and effect.


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT    Page 9

--------------------------------------------------------------------------------




11.    Binding Effect of Agreement and Assignment. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
heirs, successors, legal representatives and permitted assigns. Executive may
not assign this Agreement to a third party. The Company may assign its rights,
together with its obligations hereunder, to any affiliate and/or subsidiary of
the Company or any successor thereto or any purchaser of substantially all of
the assets of the Company, without Executive’s consent and without advance
notice.
12.    Survival. Executive agrees that Executive’s obligations under this
Agreement shall continue in effect after the termination of Executive’s
employment, regardless of the reason(s) for termination, and whether such
termination is voluntary or involuntary.
13.    Waiver. The failure of either Party to insist in any one or more
instances upon performance of any terms or conditions of this Agreement shall
not be construed as a waiver of future performance of any such term, covenant or
condition, but the obligations of either Party with respect thereto shall
continue in full force and effect. No waiver of any breach of this Agreement
shall be construed to be a waiver as to succeeding breaches and no waiver of any
provisions of this Agreement shall constitute a waiver of any other provision of
this Agreement. The breach by one Party to this Agreement shall not preclude
equitable relief, injunctive relief or the obligations in Section 1 or Section
2.
14.    Controlling Law. This Agreement shall be governed by and construed under
the laws of the State of Texas, without regard to any applicable conflict of law
or choice of law rules.
15.    Venue. Venue of any dispute arising out of, in connection with or in any
way related to this Agreement shall be in a state district court of competent
jurisdiction in Dallas County, Texas, or the United States District Court for
the Northern District of Texas. Executive consents to personal jurisdiction of
the state district courts of Dallas County, Texas and to the United States
District Court for the Northern District of Texas for any dispute arising out
of, in connection with or in any way related to this Agreement, and agrees that
Executive shall not challenge personal jurisdiction in such courts. Executive
waives any objection that Executive may now or hereafter have to the venue or
jurisdiction of any proceeding in such courts or that any such proceeding was
brought in an inconvenient forum (and agrees not to plead or claim the same).
16.    WAIVER OF JURY TRIAL. WITH RESPECT TO ANY DISPUTE BETWEEN EXECUTIVE AND
THE COMPANY ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY RELATED TO THIS
AGREEMENT, EMPLOYEE AGREES TO RESOLVE SUCH DISPUTE(S) BEFORE A JUDGE WITHOUT A
JURY. EMPLOYEE HAS KNOWLEDGE OF THIS PROVISION, AND WILL PROVIDE SERVICES TO THE
COMPANY THEREAFTER, HEREBY WAIVING EXECUTIVE’S RIGHT TO TRIAL BY JURY AND AGREES
TO HAVE ANY DISPUTE(S) ARISING BETWEEN THE COMPANY AND EXECUTIVE ARISING OUT OF,
IN CONNECTION WITH OR IN ANY WAY RELATED TO THIS AGREEMENT RESOLVED BY A JUDGE
OF A COMPETENT COURT IN DALLAS COUNTY, TEXAS, SITTING WITHOUT A JURY.
17.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof, and fully supersedes any
and all prior and


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT    Page 10

--------------------------------------------------------------------------------




contemporaneous agreements, understandings and/or representations between the
Parties, whether oral or written, pertaining to the subject matter of this
Agreement; provided, however, Executive’s obligations under this Agreement are
in addition to Executive’s obligations under any applicable law or regulation
and the Company’s policies and procedures. No oral statements or prior written
material not specifically incorporated in this Agreement shall be of any force
and effect, and no changes in or additions to this Agreement shall be
recognized, unless incorporated in this Agreement by written amendment, such
amendment to become effective on the date stipulated in it. Any amendment to
this Agreement must be signed by all parties to this Agreement.
18.    Disclaimer of Reliance. Except for the specific representations expressly
made by the Company in this Agreement, Executive specifically disclaims that
Executive is relying upon or has relied upon any communications, promises,
statements, inducements, or representation(s) that may have been made, oral or
written, regarding the subject matter of this Agreement. Executive represents
that Executive relied solely and only on Executive’s own judgment in making the
decision to enter into this Agreement.
19.    Voluntary Agreement. Executive (i) acknowledges that Executive has read
and understands the terms of this Agreement and believes them to be reasonable,
(ii) agrees that the consideration provided by the Company for this Agreement is
reasonable, and (iii) is voluntarily executing this Agreement as signified by
Executive’s signature hereto,.
20.    Execution in Multiple Counterparts. This Agreement may be executed in
multiple counterparts, whether or not all signatories appear on these
counterparts, and each counterpart shall be deemed an original for all purposes.
[Signature Page Follows]




CONFIDENTIALITY AND NON-COMPETITION AGREEMENT    Page 11

--------------------------------------------------------------------------------





The signatures below indicate that the Parties have read, understand and will
comply with this Agreement.
 
 
EXECUTIVE:
Signature: ______________________
 
Printed Name: Curtis Campbell
 
Date: ______________________
 
 
THE COMPANY:
Blucora, Inc.:
 
Signature: ______________________
 
Name: ______________________
 
Title: ______________________
 
Date: ______________________
 
 







CONFIDENTIALITY AND NON-COMPETITION AGREEMENT    Page 12

--------------------------------------------------------------------------------





EXHIBIT A-1
LIST OF PRIOR INVENTIONS
Title
Date
Identifying Number or Brief Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



____    No Inventions
____    Additional Sheets Attached
 
   
 Signature of Employee: ________________________
 
   
 Print Name of Employee: _______________________
 
   
 Date: _________________________







CONFIDENTIALITY AND NON-COMPETITION AGREEMENT    Page 13

--------------------------------------------------------------------------------





EXHIBIT A-2
OUTSIDE ACTIVITIES








CONFIDENTIALITY AND NON-COMPETITION AGREEMENT    Page 14

--------------------------------------------------------------------------------





EXHIBIT B

GENERAL RELEASE OF ALL CLAIMS
This General Release and Waiver of Claims (this “Release”) is executed by Curtis
Campbell (“Executive”) and Blucora, Inc. (the “Company”) as of the date set
forth below, and will become effective as of the “Effective Date” as defined
below. This Release is in consideration of severance benefits to be paid to
Executive by the Company pursuant to the Employment Agreement between Executive
and the Company dated as of _____, 2018 (the “Employment Agreement”). Execution
of this Release without revocation by Executive will satisfy the requirement,
set forth in Section 6(g) of the Employment Agreement, that Executive execute a
general release and waiver of claims in order to receive severance benefits
pursuant to the Employment Agreement.
1.
Termination of Employment

Executive acknowledges that his employment with the Company and any of its
subsidiaries (collectively, the “Company Group”) and any and all appointments he
held with any member of the Company Group, whether as officer, director,
employee, consultant, agent or otherwise, terminated as of
_______________________ (the “Termination Date”). Effective as of the
Termination Date, Executive has not had or exercised or purported to have or
exercise any authority to act on behalf of the Company or any other member of
the Company Group, nor will Executive have or exercise or purport to have or
exercise such authority in the future.
2.
Consideration

The Company shall pay Executive the severance benefits pursuant to the
Employment Agreement. The Parties agree that but for signing this Release,
Executive would not be entitled to the severance benefits set forth in the
Employment Agreement. The severance benefits are adequate to make this Release
final and binding, and are in addition to payments and benefits to which
Executive would otherwise be entitled to as an employee or former employee of
the Company.
3.
Waiver and Release

(a)    Executive, for and on behalf of himself and his heirs and assigns, hereby
waives and releases any common law, statutory or other complaints, claims,
charges or causes of action arising out of or relating to Executive’s employment
or termination of employment with, or Executive’s serving in any capacity in
respect of any member of the Company Group (collectively, “Claims”). The Claims
waived and released by this Release include any and all Claims, whether known or
unknown, whether in law or in equity, which Executive may now have or ever had
against any member of the Company Group or any shareholder, employee, officer,
director, agent, attorney, representative, trustee, administrator or fiduciary
of any member of the Company Group (collectively, the “Company Releasees”) up to
and including the date of Executive’s execution of this Agreement. The Claims
waived and released by this Release include, without limitation, any and all
Claims arising out of Executive’s employment with the Company Group under, by
way of example and not limitation, the Age Discrimination in Employment Act of
1967 (“ADEA”, a law which prohibits discrimination on the basis of age against
persons age 40 and older), the National


1

--------------------------------------------------------------------------------




Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family Medical Leave Act,
the Securities Act of 1933, the Securities Exchange Act of 1934, and the Texas
Labor Code Chapter 21, all as amended, and all other federal, state and local
statutes, ordinances, regulations and the common law, and any and all Claims
arising out of any express or implied contract, except as described in
Paragraphs 2(b) and 2(c) below.
(b)    The waiver and release set forth in this Section 3 is intended to be
construed as broadly and comprehensively as applicable law permits. The waiver
and release shall not be construed as waiving or releasing any claim or right
that as a matter of law cannot be waived or released, including Executive’s
right to file a charge with the Equal Employment Opportunity Commission or other
government agency.
(c)    Notwithstanding anything else in this Release, Executive does not waive
or release claims with respect to:
(i)    Executive’s entitlement, if any, to severance benefits pursuant to the
Employment Agreement;
(ii)    vested benefits or payments specifically to be provided to the Executive
pursuant to the Employment Agreement or any Company employee benefit plans or
policies;
(iii)    indemnification pursuant to any applicable provision of the Company’s
Bylaws or Certificate of Incorporation, as amended, pursuant to any written
indemnification agreement between the Executive and the Company, or pursuant to
applicable law;
(iv)    any claims which the Executive may have solely by virtue of the
Executive’s status as a shareholder of the Company; or
(v)    unemployment compensation to which Executive may be entitled under
applicable law.
(d)    Executive represents and warrants that he is the sole owner of the actual
or alleged Claims that are released hereby, that the same have not been
assigned, transferred, or disposed of in fact, by operation of law, or in any
manner, and that he has the full right and power to grant, execute and deliver
the releases, undertakings, and agreements contained herein.
(e)    Subject to Section 4, Executive represents that Executive has not filed
any complaints, charges or lawsuits against the Company with any governmental
agency or any court based on Claims that are released and waived by this
Release.
4.
No Interference

Nothing in this Agreement is intended to interfere with Executive’s right to
report possible violations of federal, state or local law or regulation to any
governmental or law enforcement agency or entity, or to make other disclosures
that are protected under the whistleblower provisions of federal, state or local
law or regulation. Executive further acknowledges that nothing in this


2

--------------------------------------------------------------------------------




Agreement is intended to interfere with Executive’s right to file a claim or
charge with, or testify, assist, or participate in an investigation, hearing, or
proceeding conducted by, the Equal Employment Opportunity Commission
(the “EEOC”), any state human rights commission, or any other government agency
or entity. However, by executing this Agreement, Executive hereby waives the
right to recover any damages or benefits in any proceeding Executive may bring
before the EEOC, any state human rights commission, or any other government
agency or entity or in any proceeding brought by the EEOC, any state human
rights commission, or any other government agency or entity on Executive’s
behalf with respect to any claim released in this Agreement except that
Executive may receive bounty money awarded by the U.S. Securities and Exchange
Commission pursuant to Section 21F of the Securities Exchange Act of 1934 or any
similar provision.
5.
No Admission of Wrongdoing

This Release shall not be construed as an admission by either party of any
wrongful or unlawful act or breach of contract.
6.
Legal Disclosure

Subject to Section 4, by signing this Agreement, Executive warrants and
represents that Executive has reported to Human Resources or Legal all pending
and/or threatened legal proceedings of any kind involving or relating to the
Company that Executive became aware of during Executive’s tenure with the
Company. Executive further warrants and represents that Executive has reported
to Human Resources or Legal any alleged violations of law (including alleged
securities violations) by the Company that Executive became aware of during
Executive’s tenure with the Company.
7.
Binding Agreement; Successors and Assigns

This Release binds Executive’s heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of the
respective heirs, administrators, representatives, executors, successors, and
assigns of any person or entity as to whom the waiver and release set forth in
Section 3 applies.
8.
Other Agreements

This Release does not supersede or modify in any way Executive’s continuing
obligations pursuant to the Employment Agreement or the Confidentiality and
Non-Competition Agreement (Exhibit A thereto) or the dispute resolution
provisions of the Employment Agreement.
9.
Knowing and Voluntary Agreement; Consideration and Revocation Periods

(a)    Executive acknowledges that Executive has been given twenty-one (21)
calendar days from the date of receipt of this Release to consider all of the
provisions of this Release and that if Executive signs this Release before the
21-day period has ended he knowingly and voluntarily waives some or all of such
21-day period.
(b)    Executive represents that (i) Executive has read this Release carefully,
(ii) Executive has hereby been advised by the Company to consult an attorney of
his choice and has either done


3

--------------------------------------------------------------------------------




so or voluntarily chosen not to do so, (iii) Executive fully understands that by
signing below he is giving up certain rights which he might otherwise have to
sue or assert a claim against any of the Company Releasees, and (iv) Executive
has not been forced or pressured in any manner whatsoever to sign this Release,
and agrees to all of its terms voluntarily.
(c)    Executive shall have seven (7) calendar days from the date of his
execution of this Release (the “Revocation Period”) in which Executive may
revoke this Release. Such revocation must be in writing and delivered, prior to
the expiration of the Revocation Period, to the attention of the Company’s Chief
Legal Officer at the Company’s then-current headquarters address. If Executive
revokes this Release during the Revocation Period, then the Release shall be
null and void and without effect.
10.
Disclaimer of Reliance

Except for the specific representations expressly made by the Company in the
Employment Agreement, Executive specifically disclaims that Executive is relying
upon or has relied upon any communications, promises, statements, inducements,
or representation(s) that may have been made, oral or written, regarding the
subject matter of this Release. Executive represents that Executive relied
solely and only on Executive’s own judgment in making the decision to enter into
this Release.
11.
Execution in Multiple Counterparts

This Release may be executed by the parties in multiple counterparts, whether or
not all signatories appear on these counterparts (including via electronic
signatures and exchange of PDF documents via email), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
12.
Effective Date

The Effective Date of this Release will be day after the Revocation Period
expires without revocation by Executive.


[Signature Page Follows]




4

--------------------------------------------------------------------------------








EXECUTIVE HAS ELECTED FREELY AND VOLUNTARILY TO EXECUTE THIS RELEASE, TO FULFILL
THE PROMISES SET FORTH IN THE EMPLOYMENT AGREEMENT, AND TO RECEIVE THEREBY THE
PAYMENT AND OTHER CONSIDERATION DESCRIBED IN THE EMPLOYMENT AGREEMENT. EXECUTIVE
UNDERSTANDS THAT, BY SIGNING THIS RELEASE, EXECUTIVE IS AGREEING TO WAIVE AND
SETTLE THE RELEASED CLAIMS HEREIN THAT EXECUTIVE HAS OR MIGHT HAVE AGAINST THE
COMPANY INCLUDING CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT.
EXECUTIVE’S SIGNATURE BELOW MEANS THAT EXECUTIVE HAS READ THE RELEASE AND
UNDERSTANDS AND AGREES THAT EXECUTIVE IS RELEASING ALL CLAIMS AND AGREES AND
CONSENTS TO THE TERMS AND CONDITIONS OF THIS EMPLOYMENT AGREEMENT AND THIS
RELEASE.




EXECUTIVE:
Signature: _______________________
 
Printed Name: Curtis Campbell
 
Date: ________________________
 
 
THE COMPANY:
Blucora, Inc.:
 
Signature: ________________________
 
Name: ________________________
 
Title: ________________________
 
Date: ________________________
 
 





5